MEMORANDUM **
Raul Flores-Lima, a native and citizen of Mexico, petitions pro se for review of a decision by the Board of Immigration Appeals (“BIA”) denying his motion to reopen his deportation proceedings to apply for an adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review a denial of a motion to reopen for an abuse of discretion, Martinez v. Ashcroft, 363 F.3d 1022, 1024 (9th Cir.2004), and we deny the petition for review.
Flores-Lima filed his motion to reopen on August 19, 2002, more than 90 days after the BIA’s May 17, 2002 decision. Therefore, the BIA did not abuse its discretion in denying the motion to reopen on grounds of untimeliness. See 8 U.S.C. § 1229a(c)(6)(C)(i) (motions to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be Reopened”); Ekimian v. INS, 303 F.3d 1153, 1156 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.